 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:13-cr-232-JAD-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6                                                       ECF No. 132
     PAONESSA ET AL,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11   Tuesday, February 19, 2019 at 10:00 a.m., be vacated and continued to April 1, 2019, at at
                                                                           ________________

12   thehour
     the hourofof___:___
                  9:00 a.m.
                         __.m.

13         DATED
           DATED this ___
                      28thday
                           dayofofNovember,
                                   November,  2018.
                                            2018.

14
15
16                                                UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
                                                  3
